689 N.W.2d 232 (2004)
BILLOPS
v.
ST. ANNE'S CONVALESCENT CENTER
No. 126304.
Supreme Court of Michigan.
December 9, 2004.
SC: 126304, COA: 243397.
On order of the Court, the application for leave to appeal the March 9, 2004 judgment of the Court of Appeals is considered, and pursuant to MCR 7.302 (G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this matter to the Court of Appeals for reconsideration in light of Bryant v. Oakpointe Villa Nursing Centre, Inc., 471 Mich. 411, 684 N.W.2d 864 (2004).
KELLY, J., would deny leave to appeal.